Third District Court of Appeal
                                State of Florida

                          Opinion filed January 13, 2021.

                                ________________

                                 No. 3D20-1461
                           Lower Tribunal No. 90-354C
                              ________________

                            Jermaine Clarington,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.


      A Case of Original Jurisdiction – Prohibition.

      Law Offices of Daniel J. Tibbitt, and Daniel Tibbitt, for petitioner.

     Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for respondent.

      The Law Office of Jo Ann Palchak, P.A., and Jo Ann Palchak (Tampa); Carey
Haughwout, Public Defender for the Fifteenth Judicial Circuit, and Benjamin
Eisenberg (West Palm Beach), Assistant Public Defender; Black, Srebnick,
Kornspan & Stumpf, P.A., and Jackie Perczek; Ratzan & Faccidomo, LLC, and Jude
M. Faccidomo, for the National Association of Criminal Defense Lawyers, the
Florida Association of Criminal Defense Lawyers, and the Florida Public Defender
Association, Inc., as amici curiae.

Before EMAS, C.J., and HENDON and GORDO, JJ.
       PER CURIAM.

                       ON MOTION FOR CERTIFICATION

       Upon consideration, Jermaine Clarington’s Motion to Certify Question of

Great Public Importance and Motion to Stay Proceedings in Lower Tribunal Pending

Florida Supreme Court Decision on Whether to Exercise Jurisdiction is hereby

denied.

       EMAS, C.J., and HENDON, J., concur.

       GORDO, J., dissenting with opinion.

       GORDO, J., dissenting.

       Petitioner, Jermaine Clarington, moves this Court for certification of a

question of great public importance to the Florida Supreme Court. In my opinion,

the petition for writ of prohibition was correctly denied because the trial court’s mere

setting of the probation violation hearing was within its jurisdiction and did not

warrant issuance of an extraordinary writ. To the extent, however, that the majority

opinion delves into substantial constitutional issues, much of its analysis addresses

issues of great public importance.         Therefore, I would grant the motion for

certification and stay the proceedings in the lower tribunal pending the Florida

Supreme Court’s decision on whether to exercise jurisdiction.

       Pursuant to Florida Rule of Appellate Procedure 9.330(a)(2)(C), “[a] motion

for certification shall . . . set forth the issue or question to be certified as one of great

                                             2
public importance.” A prerequisite for certification is that the answer to the question

will benefit more parties than simply the present litigants. See Star Cas. v. U.S.A.

Diagnostics, Inc., 855 So. 2d 251, 252 (Fla. 4th DCA 2003) (“[O]ne general guide

is that a question should be certified where our decision will affect a large segment

of the public and the extant decisional law may not coalesce around a single answer

to the question posed.”). The question posed by Petitioner for certification is:

             Do the United States and Florida constitutions permit trial
             courts to conduct probation violation hearings over
             videoconference, with the defendant appearing over video
             link and not physically present in the courtroom or in the
             same physical space as his attorney, where normal
             courtroom access is not possible due to the COVID-19
             pandemic and the defendant objects and is willing to wait
             in custody for an in-person hearing?

      While I would rephrase the question(s) for certification, the issues implicated

by the proposed question and the majority opinion satisfy several prominent reasons

for certification.1 In my view, the majority opinion raises issues of first impression,

which may have far-reaching consequences potentially affecting thousands of

defendants in the state and which will arise frequently in the future in light of the

ongoing COVID-19 pandemic.




1
 See Raoul G. Cantero, III, Certifying Questions to the Florida Supreme Court:
What’s So Important?, 76 Fla. Bar J., May 2002, at 40.

                                          3
      The majority opinion concludes that due to the circumstances posed by the

temporary public health emergency, the remote conduct of a probation violation

hearing does not violate Clarington’s rights to confrontation or due process. Maj.

Op. at 10. In reaching this conclusion, the majority: 1) acknowledged that few cases

address, at a constitutional level, the difference between a defendant being

physically present with counsel, the judge and the witnesses versus a proceeding

conducted remotely by audio-video technology in which those participants are at

separate locations; and 2) distinguished Doe v. State, 217 So. 3d 1020 (Fla. 2017),

the one case in which the Florida Supreme Court has addressed that issue. Maj. Op.

at 22–23. The majority determines that the constitutional 2 and statutory3 right to be


2
  It is a longstanding principle that “a defendant is guaranteed the right to be present
at any stage of the criminal proceeding that is critical to its outcome if his presence
would contribute to the fairness of the procedure.” Kentucky v. Stincer, 482 U.S.
730, 745 (1987). While probation violation hearings are not among the enumerated
stages in a criminal prosecution at which the defendant is entitled to be present under
Florida Rule of Criminal Procedure 3.180, “this enumeration is not exhaustive.” 22
Fla. Prac., Crim. Prac. & Proc. § 12:2 (2020 ed.). “A defendant has a constitutional
right to be present at all stages in which his absence might frustrate the fairness of
the proceedings.” Id.; see e.g., Doe v. State, 217 So. 3d 1020, 1026 (Fla. 2017)
(holding that: “The right to be present at an involuntary commitment hearing is a
fundamental due process right.”).
3
 See § 948.06(2)(d), Fla. Stat. (2019) (“If such charge is not at that time admitted
by the probationer or offender and if it is not dismissed, the court, as soon as may be
practicable, shall give the probationer or offender an opportunity to be fully heard
on his or her behalf in person or by counsel.” (emphasis added)).

                                           4
physically present at a probation violation hearing may be satisfied via Zoom under

the operation of AOSC 20-23. The Chief Justice, however, included an express

carve-out provision in section III.E.(3) of AOSC 20-23, providing:

             All other trial court proceedings shall be conducted
             remotely unless a judge determines that one of the
             following exceptions applies, in which case the
             proceeding shall be conducted in person:

             a. Remote conduct of the proceeding is inconsistent with
             the United States or Florida Constitution, a statute, or a
             rule of court that has not been suspended by administrative
             order . . .

In effect, the majority opinion holds that the conduct of a probation violation hearing

remotely is not inconsistent with the United States and Florida constitutions or state

statute, signaling to the trial courts that Zoom is an appropriate medium that satisfies

a probationer’s fundamental right to be physically present in the courtroom.

Notably, since the issuance of the majority opinion, both the trial court in this case

and the judge presiding over the Eleventh Circuit’s Repeat Offender Court have

ordered pending probation violation hearings to proceed via Zoom beginning in

January 2021. I find that the issue of whether the right to be physically present for

a probation violation hearing can be satisfied by conducting remote proceedings via

virtual platforms is an issue of first impression, which is likely to affect numerous

defendants in the state and will undoubtedly arise in the future.




                                           5
      The majority goes further by engaging in a balancing test premised on the

“flexible nature” of due process rights, concluding that the probationer’s significant

interest in being physically present in the courtroom together with the other

participants of the hearing is outweighed by the interest in ensuring the effective and

expeditious administration of justice amid a pandemic. Maj. Op. at 24. To this end,

I find that the issue of whether a defendant’s fundamental rights are mutable based

on outside circumstances unrelated to the defendant (such as a temporary pandemic)

poses an issue of great public importance with far-reaching consequences.

      Accordingly, I conclude the issues presented are of great public importance

and would certify the following questions to the Florida Supreme Court:

   1) Is a probationer’s constitutional and statutory right to be physically present in

      the courtroom a flexible right that can be outweighed by temporary,

      competing public health interests such as those posed by the COVID-19

      pandemic?

   2) Can the remote conduct of probation violation proceedings over Zoom or

      other virtual platforms, in which the probationer appears in a separate location

      from his counsel, the presiding judge and the witnesses, satisfy the

      constitutional and statutory right to be physically present in the courtroom?




                                          6
3) Is the remote conduct of a probation violation hearing inconsistent with a

   probationer’s constitutional and statutory right to be physically present in the

   courtroom under Administrative Order of the Supreme Court 20-23?




                                       7